El Juez Asoqtado Sr. Wole,
emitió la opinión del tribunal.
El deudor eligió pagar parcialmente a uno de sus varios acreedores garantizados todos por la misma propiedad y cuando se presentó al Registrador de la Propiedad de San Juan, Sección 2a. la escritura de cancélación parcial éste de-negó su inscripción por el fundamento de que el pago no ha sido prorrateado entre los varios acreedores de confor-midad con las decisiones de esta corte en los casos de Ameri*750can Trading co. v. Monserrat, 19 D. P. R. 979 y el de Ortiz. v. El Registrador de Guayama, 22 D. P. R. 339.
Estos casos sólo resuelven que cuando se vende la cosa asegurada el producto de la venta deberá dividirse entre los acreedores respectivos en proporción a sus reclamaciones. Estas son decisiones que afectan la disposición del producto obtenido por virtud de la venta de la finca asegurada. Nada se dice en estas decisiones que le prohíba al deudor pagar a determinado acreedor. La seguridad de los demás acreedo-res no queda ciertamente disminuida. De afectarla en algo lo hace aumentando su valor. Por lo tanto el registrador incurrió en un error.
La inscripción fue también denegada por el fundamento dé que no se expresó el montante subsistente de la deuda hipotecaria. El recurrente tiene razón al sostener que el párrafo 5o. del artículo 98 de la Ley Hipotecaria no exige que se haga constar la parte de la deuda que subsista sino que la misma habrá de hacerse constar en la inscripción. Es una mera operación aritmética por vía de una resta. Gertum est quod cerium reddi potest.
Es de revocarse la nota recurrida.

Revocada la nota recurrida y ordenada la ins-cripción solicitada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.